
	
		II
		112th CONGRESS
		2d Session
		S. 3064
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on girls’ knitted or
		  crocheted shorts of synthetic fibers.
	
	
		1.Girls’ knitted or crocheted
			 shorts of synthetic fibers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Girls’ knitted or crocheted shorts of synthetic fibers, the
						foregoing not imported as parts of playsuits (provided for in subheading
						6104.63.20)23.5%No changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
